878 F.2d 1431Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James George WALKER, James Walker, Plaintiffs-Appellants,v.Sidney KRAMER, John Menkle, Montgomery County Government,Harry Atlas, Montgomery County Government,Defendants-Appellees.
No. 89-1009.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 28, 1989.Decided July 5, 1989.Rehearing Denied July 28, 1989.

James George Walker, James Walker, appellants pro se.
Clyde H. Sorrell, County Attorney's Office, for appellees.
Before PHILLIPS and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
James George Walker and James Walker appeal from the district court's order dismissing their complaint challenging the constitutional validity of a county waste disposal ordinance.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Walker v. Kramer, C/A No. 88-2398-HAR (D.Md. Dec. 14, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.